Citation Nr: 1418586	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for joint pain also claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss also claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue syndrome also claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for nausea also claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for gastrointestinal problems also claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for chronic headaches also claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for lack of concentration also claimed as due to an undiagnosed illness.  

8.  Entitlement to a rating higher than 10 percent for postoperative proximal tibial osteotomy for correction of genu varum, left knee.  

9.  Entitlement to a rating higher than 10 percent for postoperative proximal tibial osteotomy for correction of genu varum, right knee.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to September 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that in February 2014 the Veteran's representative indicated that issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) currently rated as 30% percent disabling and entitlement to an effective date earlier than August 8, 2006 for the grant of service connection for PTSD is before the Board.  The Board notes, however, that service connection for PTSD was granted in a November 2007 rating decision.  The Veteran submitted a notice of disagreement with the decision in November 2008.  A statement of the case was issued in January 2011.  The Veteran had 60 days from that time to submit a VA Form 9, Substantive Appeal.  He did not do so.  Rather, he submitted a VA Form 9 for other issues in December 2012.  As a VA Form 9 was not submitted for these issues within the applicable time frame, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the issues of entitlement to a rating higher than 10 percent for postoperative proximal tibial osteotomy for correction of genu varum, left and right knee and entitlement to TDIU, the Board notes that the Veteran has requested a Decision Review Officer (DRO) hearing.  It was initially scheduled and cancelled.  Appellant's representative, in the brief in Virtual VA, has requested that a video hearing be scheduled in accordance with manual provisions, or appellant be informed that a representative may appear and offer argument at a hearing on these issues.  On remand, the Veteran should be afforded such hearing.  

Furthermore, regarding the claim for TDIU, the Veteran contends that his service connected disabilities which include posttraumatic stress disorder, bilateral knee post operative genu varum, tinnitus and hearing loss render him unemployable.  The October 2009 VA examination notes that the Veteran last worked in 2001 and that he stopped working because of chronic pain.  As the Veteran has expressed difficulty maintaining employment because of his service connected disabilities, a VA examination and opinion is needed to adequately address this claim.

For the remaining issues, the Veteran appeals the denial of service connection for joint pain, nausea, chronic headaches, lack of concentration, gastrointestinal problems, memory loss and chronic fatigue syndrome.  He claims his disabilities are due to service to include as due to an undiagnosed illness.  Alternatively, he claims that his disabilities are secondary to his service connected PTSD.  The Board finds that the examinations of records are inadequate to address the claims.  To that end, an opinion regarding secondary service connection has not been obtained and as pointed out by the Veteran's representative in February 2014 the previous examiners did not provide a rationale for some of the opinions rendered.  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a hearing before a local Decision Review Officer at the earliest opportunity in accordance with applicable procedures for the issues of entitlement to a rating higher than 10 percent for postoperative proximal tibial osteotomy for correction of genu varum, left and right knee and entitlement to TDIU.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  He is also informed that his representative may appear and offer additional argument in accordance with applicable procedures as desired.

2. Schedule the Veteran for a VA examination for the purpose of identifying the nature and etiology of his joint pain, nausea, chronic headaches, lack of concentration, gastrointestinal problems, memory loss and chronic fatigue syndrome.  Access to the claims file, Virtual VA and a copy of this remand must be made available to the examiner for review.  If the examiner cannot identify a disability to account for the Veteran's complaints of joint pain, nausea, chronic headaches, lack of concentration, gastrointestinal problems, memory loss and chronic fatigue syndrome, the examiner must support his opinion with a fully reasoned rationale.  If a disability manifested by joint pain, nausea, chronic headaches, lack of concentration, gastrointestinal problems, memory loss and chronic fatigue syndrome is diagnosed, the examiner must opine whether it is at least as likely as not that such was caused by service or was caused and/or aggravated by his service-connected PTSD and/or bilateral knee disability.  The examiner must address the Veteran's statements and the post service treatment records which link the Veteran's memory loss, lack of concentration and chronic headaches to his severe pain.  A fully reasoned rationale is required for any and all opinions offered.

3. Thereafter, schedule the Veteran for a VA examination to determine if his service connected disabilities, either singly or cumulatively, render him unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

4. The RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



